Citation Nr: 9924259	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  95-01 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a heart condition.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran had active duty from July 1952 to October 1957.  
He also had verified active duty for training (ACDUTRA) from 
June 19, 1982 to July 3, 1982, and unverified ACDUTRA with 
the New York Army National Guard.  

This appeal arises from a December 1992, rating decision of 
the Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), which found that new and material 
evidence had not been submitted to warrant reopening the 
veteran's claim for service connection for a heart condition.  

The claim was remanded in December 1996 and December 1998 for 
further development.  

This claim is now ready for appellate review.  


FINDINGS OF FACT

1.  Service connection for a heart condition was denied by 
rating decision of July 1983, and no appeal was filed by the 
veteran within one year of receiving notice of the decision.  

2.  By rating decision of August 1986, new and material 
evidence to reopen the claim of service connection for a 
heart condition was not found.  No appeal was completed 
within one year of receiving notice of the decision.  

3.  Evidence received since the August 1986 decision includes 
unrelated and duplicate medical records; a statement from the 
veteran's private physician which indicated that the veteran 
had coronary bypass surgery in 1986 and cardiac 
catheterization in 1990; June 1993 personal hearing testimony 
before a hearing officer at the RO; private medical records 
showing treatment for a cardiac condition; separation records 
from the New York Army National Guard in February 1983; 
additional records pertaining to a period of private 
hospitalization in October 1981; a letter from the New York 
Army National Guard indicating that the veteran's company was 
deactivated and that the veteran was found unfit for 
retention in January 1983; a Social Security Administration 
appeals decision indicating that the veteran was disabled by 
coronary artery disease in June 1982 for Social Security 
purposes and a statement from the veteran's sergeant stating 
that he transported the veteran and others to Griffis Air 
Force Base in the Spring of 1982 for their over 40 retention 
physical, which the veteran passed.

4.  None of this evidence shows that the veteran's June 1982 
hospitalization during ACDUTRA was indicative of an increase 
in the progression of his pre-existing coronary artery 
disease.  


CONCLUSION OF LAW

The evidence submitted since the August 1986 determination is 
not new and material and the claim for service connection for 
a heart condition is not reopened.  38 U.S.C.A. §§ 5108, 
7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative assert, in essence, that 
the veteran's heart condition was caused by his active duty 
for training service.  He claims that he was evaluated 
shortly before going onto ACDUTRA and his heart was 
determined to be in good shape.  He believes that he would 
never have had heart surgery if he had not come been on 
ACDUTRA.  

Service connection for a heart condition was denied by rating 
decision of July 1983.  The veteran was notified by letter of 
that same month that service connection was denied for a 
heart condition.  A timely appeal was not taken within one 
year of the date of notice of the RO's action, and that 
decision became final.  

Evidence considered by the RO in July 1983 included records 
from Mercy Hospital dated in October 1981 which noted that 
while hospitalized for right elbow disability, an 
electrocardiogram revealed a complete right bundle branch 
block.  The diagnoses included arteriosclerotic heart disease 
with complete right bundle branch block and left axis 
deviation - bivesicular block.  Records from Waynesboro 
Hospital, pertaining to the period of inservice 
hospitalization in June 1982, reflect that on the evening of 
admission, the veteran experienced discomfort in the 
epigastrium.  He had nitroglycerin on hand because he had 
been told that he had blockage of his coronary arteries.  He 
told the doctor at Waynesboro Hospital that he had not had 
any chest pain related to exertion.  He reported previous 
episodes like the current one which he said were attributable 
to gas.  When asked why he had taken a nitroglycerin, he 
indicated that he did not know and thought that he would try 
it.

Although the RO's rating action in 1983 became final, 
applicable criteria provide that if new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet.App. 510 (1992).  

It should be noted that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) has 
indicated that, when determining whether or not new and 
material evidence has been presented, consideration must be 
given to all evidence received since the last final denial on 
any basis, not the last time the case was denied on the 
merits.  Evans v. Brown, 9 Vet.App. 273 (1996).  In this 
case, the veteran attempted to reopen his claim for service 
connection for a heart condition with new and material 
evidence in July 1986.  By rating decision of August 1986, 
the RO determined that no new and material evidence had been 
submitted sufficient to reopen the claim for service 
connection for a heart condition.  Therefore, although the 
initial denial of service connection for a heart condition 
was by rating decision of July 1983, the last final denial of 
service connection for residuals of a heart condition was by 
RO decision of August 1986.  Thus, the question now before 
the Board is whether new and material evidence has been added 
to the record subsequent to the August 1986 denial, 
warranting a reopening of the veteran's claim.  
Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by active military service.  Service connection 
may be granted for disability resulting from disease or 
injury incurred or aggravated while performing active duty 
for training.  38 U.S.C.A. §§ 101 (24), 106, 1110, 1131 (West 
1991).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306 (1998).  

The evidence of record considered by the RO in August 1986 
when the veteran attempted to reopen the claim for service 
connection for a heart condition may be briefly summarized.  
The veteran submitted prior duplicate July 1982 medical 
statements from G.G. Gensini, MD, indicating that at that 
time, he had coronary artery disease (CAD); had undergone 
left heart catheterization, left ventriculography and 
selective arteriography to evaluate his cardiac condition and 
that he had been admitted to a Maryland hospital one month 
prior to the medical statement for a possible myocardial 
infarction (MI).  Also associated with the statement was a 
duplicate July 1982 laboratory reports from St. Joseph's 
Hospital which indicated that the referral diagnosis was CAD; 
that he had the symptoms for eight weeks and had a history of 
one MI which occurred 12 weeks prior to the laboratory 
findings.  Further, a November 1982 duplicate VA examination 
report was submitted which indicated, in pertinent part, that 
the veteran had the onset of angina during ACDUTRA; was 
admitted to a local hospital; underwent catheterization by a 
private physician; underwent an EKG which showed right bundle 
branch blockage and an assessment of arteriosclerotic heart 
disease with two vessel CAD, was made.  A Notice of Emergency 
Medical Treatment from the veteran's unit was also submitted.  
This notice related that the veteran was performing ACDUTRA 
from June 1982 to July 1982 and, in the line of duty, he 
suffered what he suspected were gas pains in the chest and 
after the pains increased in severity, he was transported to 
Waynesboro Hospital for treatment.  The diagnosis was heart 
attack.  

By rating decision of August 1986, the RO confirmed the prior 
denial of service connection for a heart condition and 
notified the veteran that the evidence submitted to VA was 
not new and material evidence, sufficient to reopen the 
claim.  

In September 1992, the veteran again attempted to reopen his 
claim for service connection a heart condition.  He submitted 
duplicate medical records from Mercy Hospital indicating that 
he was seen for mental health purposes and it was noted in 
the records that he had unstable angina and arteriosclerotic 
heart disease.  Also associated with the claims folder during 
the period between his denial in 


August 1986 and his attempt to reopen in 1992 was a medical 
statement for aid and attendance indicating that the veteran 
had CAD, status post quadruple coronary artery bypass graft, 
a January 1992 EKG, unrelated medical records, and a 
statement from Sol Cea-Perez, MD, indicating that the veteran 
underwent coronary bypass surgery at the VA hospital in 1986 
and a cardiac catheterization in 1990.  He also indicated 
that the veteran was being followed by him at periodic 
intervals for other unrelated medical symptoms.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Court of 
Appeals) held invalid the test applied in that case by the 
Board and the Court for determining whether new and material 
evidence had been submitted to warrant reopening of a claim 
for service connection.  Specifically, the Court of Appeals 
held that "new and material evidence" as provided in 38 
C.F.R. § 3.156(a), as a requirement to reopen a finally 
disallowed claim, had been impermissibly defined in Colvin v. 
Derwinski, 1 Vet.App. 171, 174 (1991) as requiring "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome" (emphasis added).  Thus, the Board must 
use 38 C.F.R. § 3.156(a) solely to determine whether new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim.  In this case, the RO cited the 
impermissible law in Colvin in the December 1992 rating 
decision, the April 1993 statement of the case (SOC) and in 
Supplemental Statements of the Case in September 1994 and 
June 1998.  The Board remanded the claim in December 1998 for 
the RO to reconsider whether the veteran had submitted new 
and material evidence sufficient to reopen the claim for 
service connection for a heart condition, specifically under 
the provisions of 38 C.F.R. § 3.156.  The veteran was given 
notice of the Hodge decision and the opportunity to present 
hearing testimony and evidence relative to the change set 
forth in Hodge.   The veteran had previously submitted 
additional evidence prior to the December 1998 remand, and 
testified on 


behalf of his claim before a hearing officer at the RO in 
June 1993.  He indicated that he had no additional 
information to present on behalf of his claim.  

In Elkins v. West, 12 Vet.App. 209 (1999), the Court held 
that the two step analysis previously set out in Manio v. 
Derwinski, 1 Vet.App. 140 (1991), for reopening claims became 
a three-step process under the Court of Appeals' holding in 
Hodge.  The Secretary must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based on all the evidence and presuming 
the credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  

Additional evidence submitted in support of reopening this 
claim includes more duplicates of previously reviewed and 
evaluated private records, unrelated records, VA records of 
his CABG, personal hearing testimony before a hearing officer 
at the RO in June 1993, additional records from a period of 
private hospitalization in October 1981, a May 1997 letter 
from the New York Army National Guard indicating that the 
veteran's company had been deactivated, a duplicate 
August 1982 statement of medical examination and duty status, 
a September 1986 letter to the veteran from the New York Army 
National Guard, a Social Security Administration Appeals 
grant letter, and a March 1999 statement from the veteran's 
New York Army National Guard company sergeant.  

The previously reviewed and evaluated private records, 
unrelated records, August 1982 statement of medical 
examination and duty status and VA records of his CABG are 
not new and material.  These records are cumulative and 
duplicative of evidence already reviewed in the veteran's 
previously denied claim.  

Medical records of treatment by VA and private treatment 
after his release from the New York National Guard and in 
recent years are not new and material evidence.  


None of these records show that the veteran's medical 
treatment during ACDUTRA for a possible MI showed an 
aggravation of his preexisting heart disease beyond the 
natural progression of the disease.  

The veteran's personal hearing testimony before a hearing 
officer at the RO in June 1993 also is not new and material.  
He provided testimony basically of information already 
provided through his previously reviewed and evaluated 
records and the testimony is cumulative of that evidence used 
to previously deny his claim.  

The September 1986 letter to the veteran from the New York 
Army National Guard is not new and material.  This letter 
indicates, in pertinent part, that the veteran's discharge 
from the New York Army National Guard was due to 
manifestations of his heart condition which, as a disease, 
existed prior to service and was not incurred in military 
service.  The veteran was instructed to refer to a letter of 
June 1983, (previously considered) regarding the same 
inquiry.  This evidence, while not previously considered by 
VA, is not new and material.  It is cumulative of a 
previously considered letter which only indicates the 
reasoning why the New York Army National Guard discharged the 
veteran.  This letter, and the one previously considered, 
does not show that there was an increase in the veteran's 
preexisting heart condition beyond the natural progression of 
the disease.  Therefore, this statement is not new and 
material.  

Additional records from Mercy Hospital pertaining to a period 
of hospitalization in October 1981 for right elbow disability 
indicate that the veteran had cardiac abnormalities on his 
electrocardiogram and was felt to be stable at the time, 
without cardiac complaints.

Additional medical records from Mercy Hospital, pertaining to 
a period of hospitalization in October 1981 for an elbow 
disability are not new and material as the fact that the 
veteran had been diagnosed with arteriosclerotic heart 
disease with complete right bundle branch block prior to the 
period of ACDUTRA at issue was 


already of record when the RO considered the veteran's claim 
in 1983.  This evidence does not provide any information to 
support a conclusion that the veteran's heart disease 
increased in severity during his service.  It merely shows, 
once again, that the veteran was diagnosed with heart disease 
prior to his ACDUTRA.

A statement from the Social Security Administration showing 
that the veteran is entitled to Social Security benefits 
based on chronic ischemic heart disease with or without 
angina with a date of onset of June 21, 1982, is also not new 
and material evidence.  This evidence only shows that the 
veteran was considered disabled for Social Security 
Administration purposes at the time of his hospitalization 
during ACDUTRA.  This evidence, does not bear directly or 
substantially upon the specific matter under consideration, 
which is whether, for VA purposes, his preexisting heart 
condition, at the time of his ACDUTRA, was aggravated beyond 
the natural progression of the disease.  

Finally, a March 1999 statement from the veteran's New York 
Army National Guard company sergeant, indicating that he 
transported the veteran and others to Griffis Air Force Base 
in the spring of 1982 for their over 40 retention physical, 
is also not new and material.  Although the sergeant 
indicated that the veteran passed his over 40 retention 
examination, because he is not a medical professional, he is 
unable to provide a medical opinion as to the veteran's 
medical condition.  The Court has held that lay persons 
cannot provide testimony where an expert opinion is required.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Furthermore, 
his statement that the veteran passed his over 40 retention 
physical is not so significant that it must be considered to 
fairly decide the claim.  The statement made by the sergeant 
does not bear directly and substantially upon the specific 
matter of whether the veteran's preexisting heart condition 
increased beyond the natural progression of the disease.  
Therefore, this statement and the other evidence submitted, 
are not new and material to the instant claim and are 
insufficient to reopen the veteran's claim for service 
connection for a heart condition.  


ORDER

New and material evidence not having been sufficient to 
reopen the claim for service connection for a heart 
condition, the claim is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

